DETAILED ACTION

Claims 2-21 are currently pending in the application and have been examined. Claim 1 has been canceled by Preliminary Amendment filed 07/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Please note that the NPL documents are shown in the parent application 16/690764.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Lance M. Kreisman on 01/27/2022.
The application has been amended as follows:

Claims 2, 9 and 15, last line, change “DBI-encoded.” to “DBI-encoded, the multiple memory devices not including a DBI control pin to transmit the control signal.”

Allowable Subject Matter
Claims 2-21 are allowed.

The present invention relates to memory controllers, memory devices, and associated methods as well as Data Bus Inversion (DBI) coding techniques.

The claimed invention as set forth in claim 2 recites features such as:
A memory module, comprising:
a substrate;
multiple memory devices disposed on the substrate;
a multi-bit data interface including multiple data pins defining a multi-bit width;
the multiple memory devices to receive write data bits from a memory controller via the multi-bit data interface, the write data bits selectively inverted by the memory controller in accordance with a Data Bus Inversion (DBI) coding scheme; 
the multiple memory devices to store the selectively inverted write data bits; and
the multiple memory devices to transmit the selectively inverted write data bits as read data to the memory controller via the multiple data pins in response to a read command, the read data unaccompanied by a control signal from the memory module to indicate whether the read data is DBI-encoded, the multiple memory devices not including a DBI control pin to transmit the control signal.

The prior arts of record, namely Abbasfar (US-20150095748), substantially teaches the claimed memory module, comprising: a substrate; multiple memory devices disposed on the substrate; a multi-bit data interface including multiple data pins defining a multi-bit width (Fig. 1, drivers 120, channel 114-1 and sense amps 122; Fig. 4, I/O interface 418-1-4, memory device 412-1); the multiple memory devices to receive write data bits from a memory controller via the multi-bit data interface, the write data bits selectively inverted by the memory controller in accordance with a Data Bus Inversion (DBI) coding scheme; the multiple memory devices to store the selectively inverted write data bits with a method of operation in a memory controller which includes generating first error information for a selectively dynamic-bus-inversion (DBI)-encoded data word. The selectively DBI-encoded data word is for transfer to a memory device. Second error information associated with the selectively DBI-encoded data word is received from the memory device. Errors in the data word are detected by comparing the first error information to the second error information. The detecting includes evaluating the DBI-encoding of the selectively DBI-encoded data word. (Abstract, Fig. 1 and discussion therein).
The prior arts of record, however, fail to teach, singly or in combination, the multiple memory devices to transmit the selectively inverted write data bits as read data to the memory controller via the multiple data pins in response to a read command, the read data unaccompanied by a control signal from the memory module to indicate whether the read data is DBI-encoded, the multiple memory devices not including a DBI control pin to transmit the control signal. As such, modification of the prior art of record to include the claimed multiple memory devices to transmit the selectively inverted write data bits as read data to the memory controller via the multiple data pins in response to a read command, the read data unaccompanied by a control signal from the memory module to indicate whether the read data is DBI-encoded, the multiple memory devices not including a DBI control pin to transmit the control signal can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the multiple memory devices to transmit the selectively inverted write data bits as read data to the memory controller via the multiple data pins in response to a read command, the read data unaccompanied by a control signal from the memory module to indicate whether the read data is DBI-encoded, the multiple memory devices not including a DBI control pin to transmit the control signal set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the multiple memory devices to transmit the selectively inverted write data bits as read data to the memory controller via the multiple data pins in response to a read command, the read data unaccompanied by a control signal from the memory module to indicate whether the read data is DBI-encoded, the multiple memory devices not including a DBI control pin to transmit the control signal as set forth in claim 2. Independent claims 9 and 15 recite(s) similar patentable features and are/is allowable for the same reasons as claim 2. Hence, claims 2-21 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 2-21. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Macri et al. (US-7869525), teaches a dynamic bus inversion (DBI) method and system are described. In various embodiments, a transmitter transmits data over a  (Abstract. Figs 3 and 4 and discussion therein).
Hollis (Data Bus Inversion in High-Speed Memory Applications, April 2009, IEEE, VOL. 56, NO. 4, pp. 300-304) and Bae et al. (An 80 nm 4 Gb/s/pin 32 bit 512 Mb GDDR4 Graphics DRAM With Low Power and Low Noise Data Bus Inversion, JANUARY 2008, IEEE, VOL. 43, NO. 1, pp. 121-131) uses DBI circuitry, but needs to use a DBI pin/signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        01/28/2022